— Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered February 9, 2009, convicting defendant upon his plea of guilty of the crime of criminal contempt in the first degree.
Defendant pleaded guilty to the crime of criminal contempt in the first degree and waived his right to appeal. This plea was entered with the understanding that defendant would receive a split sentence of some jail time and five years of probation. County Court released defendant to probation supervision and admonished him that if he failed to obey a current order of protection or did not fully cooperate with the Probation Department prior to sentencing, he would be considered in violation of the plea agreement and could be sentenced to a maximum of *1347four years in prison. Shortly thereafter, defendant was arrested and charged with criminal contempt in the second degree, arising out of his alleged failure to obey the order of protection. As a result, County Court found defendant in violation of the terms of the plea agreement and subsequently sentenced him on the original charge, a class E felony (see Penal Law § 215.51), to a term of imprisonment of 1 to 3V2 years. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se letter, we agree. Accordingly, the judgment is affirmed and counsel’s application is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Lahtinen, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.